DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 11/23/2021, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu et al. (US 10198524 B1, hereinafter Amalapurapu) in view of Lockett (US 10062039 B1), and further in view of Krishna (US 20180276184 A1).

(Currently Amended) Regarding claim(s) 1, 8, and 15
Taking claim 1 as an exemplary, Amalapurapu teaches a processor-implemented method for a dynamic run-time corpus builder, the method comprising: 
identifying a corpus catalog for a knowledge base service ([Col. 3, ll. 45-47] "providing and presenting content of web services to a user, such as through dynamically customizing an organization and selection of content of a web site(s) for a user"); 
responsive to a change in profile preferences, determining one or more subjects based on the change in the profile preferences of a user ([Col. 6 ll. 31-33] "The observed change in this user's interests during the session can be changed to provide different dynamically determined categories”  [Col. 4 II, 29-34] e.g., “the user context data can be based on monitored user behavior on a web site (e.g., tracked using a pixel log), and one or more of the plurality of categories can include a synthesized category on the web site that is dynamically generated based on the monitored user behavior on the web site.”); 
based on determining the one or more subjects were updated, determining one or more documents corresponding to the determined one or more subjects ([Col. 3, ll. 52-53]  "determining different categories on a site that are dynamic categories"   [Col. 7, ll. 25] "determining content for associating with such categories")
staging the determined one or more documents in a scalable master corpus, wherein the scalable master corpus is a subset of the corpus catalog ([Col. 4, ll. 49-52] e.g., “a system for providing dynamic categories further includes determining content for each of the plurality of categories for the user based on the user context data.”); and
performing a scalable deployment of the knowledge base service using the scalable master corpus ([Col. 18, ll. 1-4] "sending the set of dynamic categories to a web service is performed, in which the web service can customize content presented by the web service to a user based on the dynamic categories”  [Col. 14, ll. 27-29] “RRS 328 (e.g., RRS engine) receives product, category, and/or other web site content from product or content database (DB) 330.” Examiner notes that a set of dynamic categories including content for each of the plurality of categories for the user based on the user context data to the web service is performed.).  
Amalapurapu does not explicitly teach: documents using a word embedding and assigning index values to the corpus catalog based on the determined one or more subjects.  
However, Lockett teaches: documents using a word embedding and assigning index values to the corpus catalog based on the determined one or more subjects ([Col. 11, ln. 22-25] e.g., “A word-embedding can be implemented as a lookup dictionary that assigns to each word in a vocabulary a representation as a numeric vector of fixed length c. Its input is a sequence of n word indexes”  [Col. 6, ln. 36-42] e.g., “Tokenizer 203 tokenizes text-based documents into words, then converts each word into a vocabulary index to produce a sequence of M positive integers, each integer associated with an index of a token in the vocabulary. Word embedder 205 can include multiple models to map words into a continuous vector-space based on the words' distributional properties as observed in a raw data corpus.”  [Col. 6, ln. 32-33] e.g., “classes to which data objects can belong” Examiner notes that Lockett teaches documents (data objects) using a word-embedding and assigning indexes to data corpus based on classes [subjects] to which data objects can belong.).  
In view of the teachings of Lockett it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lockett to Amalapurapu before the effective filing date of the claimed invention in order to improve its predictive accuracy in short time by the continuous training of a backend machine learning model (cf. Lockett [Abstract] e.g., “The machine learning system constantly improves its predictive accuracy in short time by the continuous training of a backend machine learning model based on implicit and explicit tag signals gathered from a non-intrusive monitoring of user interactions during a review process of the data corpus.”).
Amalapurapu in view of Lockett does not explicitly teaches: wherein the one or more documents comprise multimedia content, and wherein the multimedia content is converted to text using natural language processing.
However, Krishna teaches: wherein the one or more documents comprise multimedia content, and wherein the multimedia content is converted to text using natural language processing ([0035] e.g., “the method 500 includes receiving, with a speech-to-text interface 230, a natural-language audio instruction associated with generating a document (at block 520). The speech-to-text interface 230 converts the natural-language audio instruction into a textual equivalent of the natural-language audio instruction. Additionally, the speech-to-text interface 230 sends the textual equivalent of the natural-language instruction to a natural-language processor 330.” Examiner notes that the natural-language audio instruction as multimedia content is converted to text, generating a document using natural language processing.)
In view of the teachings of Krishna it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishna to Amalapurapu before the effective filing date of the claimed invention in order to speeds up the process of new document creation by providing an automatically created draft version of the document rather than an empty document to start with (cf. Krishna [0033] e.g., “Overall this speeds up the process of new document creation by providing an automatically created draft version of the document rather than an empty document to start with.”).
As per the non-exemplary claims(s) 8 and15, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Regarding claim(s) 7 and 14
Taking claim 7 as an exemplary, Amalapurapu in view of Lockett teaches the method of claim 1.
Amalapurapu teaches wherein the corpus catalog comprises one or more documents related to a field (Col. 14, ll. 44-46, "The search engine can then perform a look-up of specific fields for these tuples to retrieve relevant documents"), wherein the field is identified in the one or more user profile preferences (Col. 14, ll. 40-44, "an input query to the search engine can include the dynamic category tuple, and in some cases, can also include other user preferences (e.g., based on user activity, user feedback, and/or various other types of user preferences such as described herein)").  
As per the non-exemplary claims(s) 14, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Lockett and Krishna, and further in view of Jiang et al. (US 20180060358 A1, hereinafter Jiang).

Regarding claim(s) 2, 9, and 16
Taking claim 2 as an exemplary, Amalapurapu in view of Lockett and Krishna teaches the method of claim 1.
Amalapurapu teaches wherein determining one or more subjects based on profile preferences of a user further comprises: identifying one or more user profile preferences by accessing a plurality of user profile data (Col. 7, ll. 37-38, "the user's preferences (e.g., a user context, which is stored in a user profile)").
Amalapurapu further teaches determining the one or more subjects based on analyzing the one or more search queries (Col. 17, l. 23, e.g., "user behavior on the web site"); (Col. 17, ll. 20-23, "one or more of the plurality of categories can include a synthesized category on the web site that is dynamically generated based on the monitored user behavior on the web site").  
Amalapurapu in view of Lockett and Krishna does not explicitly teach: wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query.
However, Jiang teaches wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query ([0033], "the user context 138 may include a geographic location of a user device of the user, user activities at the point in time, and date and time when the search query was issued").
In view of the teachings of Jiang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jiang to Amalapurapu before the effective filing date of the claimed invention in order to provide efficient ways to rank images for matching content items in search query result (cf. Jiang [0003] e.g., “However, it is quite challenge to match appropriate images with content items. There has been a lack of efficient ways to rank images for matching content items.”).
As per the non-exemplary claims(s) 9 and 16, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Lockett, Krishna, and Jiang, and further in view Altaf et al. (US 20180225365 A1, hereinafter Altaf).

Regarding claim(s) 3, 10, and 17
Taking claim 3 as an exemplary, Amalapurapu in view of Lockett, Krishna, and Jiang teaches the method of claim 2.
Amalapurapu in view of Lockett, Krishna, and Jiang does not explicitly teach: wherein determining the one or more subjects were updated is based on comparing the date and time of the each search query.
However, Altaf teaches wherein determining the one or more subjects were updated is based on comparing the date and time of the each search query (Claim 2, ll. 17-19, "comparing the time data of the input of the user query text content").
In view of the teachings of Altaf it would have been obvious for a person of ordinary skill in the art to apply the teachings of Altaf to Amalapurapu before the effective filing date of the claimed invention in order to provide faster and more efficient scanning for relevant keywords within a user input and returning results from the site databases that are ranked in relevancy (cf. Altaf [0002] e.g., “While some automated dialog system use natural language processing systems, it is generally faster and more efficient for such systems to scan for relevant keywords within a user input and return results from the site databases that are ranked in relevancy as a function of number of matching keywords, degree of similarity to a query wording pattern, etc.”).
As per the non-exemplary claims(s) 10 and 17, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Lockett and Krishna, and further in view Carmel et al. (US 20120310940 A1, hereinafter Carmel).

(Currently Amended) Regarding claim(s) 4, 11, and 18
Taking claim 4 as an exemplary, Amalapurapu in view of Lockett and Krishna teaches the method of claim 1.
Amalapurapu teaches wherein staging the determined one or more documents in the scalable master corpus ([Col. 14, ll. 27-32] e.g., “RRS 328 (e.g., RRS engine) receives product, category, and/or other web site content from product or content database (DB) 330 (e.g., which can be populated using merchant/web server data feed 332, as described above)”  [Col. 11, ll. 5-8] e.g., “the DS can communicate with RRS 328 to retrieve a list of products or other merchant content to present to the user via the UI layer for each of the determined dynamic categories”) comprises: 
associating the one or more documents corresponding to the determined one or more subjects with the scalable master corpus ([Col. 7, ll. 21-26] "the dynamic categories service provides various techniques for determining categories (e.g., dynamic categories, which can be synthetically generated categories or selected from existing categories or both) and determining content for associating with such categories for web sites").
 Amalapurapu in view of Lockett and Krishna does not explicitly teach: indexing the one or more documents corresponding to the determined one or more subjects.
However, Carmel teaches indexing the one or more documents corresponding to the determined one or more subjects ([0057], "indexing documents 421 by terms 422, the documents 421 belonging to categories 423").
In view of the teachings of Carmel it would have been obvious for a person of ordinary skill in the art to apply the teachings of Carmel to Amalapurapu before the effective filing date of the claimed invention in order to provide efficient ways to index and retrieve the category sets information. (cf. Carmel [0022] e.g., “efficient ways to index and retrieve the category sets information are described.”).
As per the non-exemplary claims(s) 11 and 18, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Lockett and Krishna, and further in view Corella et al. (US 5835683 A, hereinafter Corella).

Regarding claim(s) 5, 12, and 19
Taking claim 5 as an exemplary, Amalapurapu in view of Lockett and Krishna teaches the method of claim 1.
Amalapurapu in view of Lockett and Krishna does not explicitly teach: wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service.
However, Corella teaches wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service (Col. 1, ll. 54-56, "conducting the dialog with the user at run time as specified by the knowledge base").
In view of the teachings of Corella it would have been obvious for a person of ordinary skill in the art to apply the teachings of Corella to Amalapurapu before the effective filing date of the claimed invention in order to construct an improved knowledge base for an expert system that conducts a dialog with a computer user (cf. Corella [Col. 1 ll. 43-46] e.g., “An object of this invention is an authoring system and associated authoring method for constructing an improved knowledge base for an expert system that conducts a dialog with a computer user.”).
As per the non-exemplary claims(s) 12 and 19, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Lockett and Krishna, and further in view Xu (US 20180032904 A1).

Regarding claim(s) 6, 13, and 20
Taking claim 6 as an exemplary, Amalapurapu in view of Lockett and Krishna teaches the method of claim 1.
Amalapurapu in view of Lockett and Krishna does not explicitly teach: wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce the one or more facts.
However, Xu teaches wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce the one or more facts ([0015], "a knowledge base that represents facts and an inference engine that can reason about those facts and use rules and other forms of logic to deduce facts").
In view of the teachings of Xu it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu to Amalapurapu before the effective filing date of the claimed invention in order to reduce noise in the presentation, where the variable is a representation of a time attribute (cf. Xu [0021] e.g., “If a variable is used many places in the call stack, the method only presents at the call stack's place of origin in order to reduce noise in the presentation, where the variable is a representation of a time attribute.”).
As per the non-exemplary claims(s) 13 and 20, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Gur-esh et al. (US 2010/0153416 A1): teaches techniques for creating and managing persistent document collections. Selected documents upon user request are added to a persistent document collection.
Tan (US 2002/0019826 A1): teaches the user-configurable information clustering system incorporating a users' preferences.
Brew et al. (US 2017/0228401 A1): teaches a method for constructing a dynamic knowledge base of software usage patterns. Common action sequences by a user are identified and a database is constructed based on the common action sequence.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP   
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached at (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129